Citation Nr: 0810768	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  04-03 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to restoration of a 100 percent evaluation for 
asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from May 1979 to 
March 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA), 
Regional Office (RO) that reduced the evaluation assigned for 
asthma from 100 percent to 30 percent, effective October 
2002.

This case was most previously before the Board in August 2007 
and was remanded for development in accordance with an April 
2007 Order of the United States Court of Appeals for Veterans 
Claims and the April 2007 Joint Motion of the parties.

This case has been advanced on the docket.


FINDINGS OF FACT

1.  A March 1998 rating decision assigned a 100 percent 
evaluation for asthma, and in April 2000 the Board 
subsequently assigned an effective date of February 20, 1997 
for the 100 percent rating.

2.  On pulmonary function study on VA examination in February 
1998, pre-bronchodilator Forced Expiratory Volume in one 
second (FEV-1) was 55 percent of predicted, and pre-
bronchodilator ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) was 74, with use 
of high dose corticosteroids.

3.  On pulmonary function study on VA examinations in 
September 2000, and January 2002, the veteran had post-
bronchodilator FEV-1 of 69, and 65, respectively; and post-
bronchodilator FEV-1/FVC of 81 and 71, respectively, with no 
use of high dose corticosteroids demonstrated from March 1998 
through June 2002.

3.  The VA examinations in September 2000 and January 2002 
were as full and complete as the February 1998 VA examination 
on which the 100 percent rating was assigned.


CONCLUSION OF LAW

The reduction of the assigned 100 percent evaluation for 
asthma was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.343, 3.344, 4.97, Diagnostic Code 6602 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in May 2003 the veteran was informed 
of the evidence and information necessary to substantiate his 
claim, the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA letter informed the veteran that he should submit any 
medical evidence pertinent to his claim.

The Board acknowledges that the May 2003 VCAA notice letter 
characterized the issue as entitlement to an increased rating 
for asthma, as the appeal at that time included the issue of 
entitlement to restoration of a 100 percent rating for asthma 
and entitlement to an increased rating for asthma.  However, 
an April 2002 letter mailed with the March 2002 rating 
decision provided the veteran with the notice and procedure 
requirements that need to be followed when a rating is 
reduced, as provided by 38 C.F.R. § 3.105(e).  Further, the 
March 2002 rating decision, which cited 38 C.F.R. § 3.344, 
was mailed more than 60 days prior to when the final rating 
decision was issued.  The April 2002 letter also informed the 
veteran that he may submit evidence to show that the RO 
should not make the change.  In addition, the veteran was 
given notice that he could request a hearing.  Thus, the 
Board finds that all VCAA notice and rating reduction notice 
and procedures were followed.

As the claim adjudicated herein is denied, no disability 
rating or effective date will be assigned, and there can be 
no possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran's service medical records are associated with the 
claims file, as are private and VA medical records.  The 
veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding, and in a statement 
received in November 2007 the veteran indicated that he had 
no further evidence to submit.  VA's duties to notify and 
assist are met.  Accordingly, the Board will address the 
merits of the claim.

Analysis

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability, 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  38 C.F.R. § 3.344 provides additional 
criteria and considerations to take into account when 
determining whether a reduction in a rating is warranted.  
The regulation provides, however, that these provisions apply 
to ratings which have continued for long periods at the same 
level (5 years or more).  They do not apply to disabilities 
which have not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  38 
C.F.R. § 3.344(c).

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and Department of Veterans Affairs regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those in which payments were 
authorized or continued will not be used as a basis of 
reduction.  Ratings on account of diseases subject to 
temporary or episodic improvement, e.g., bronchial asthma, 
will not be reduced on any one examination except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated.  Moreover, though material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency will consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344(a).

The provisions of paragraph (a) apply to ratings which have 
continued for long periods at the same level (5 years or 
more).  They do not apply to disabilities which have not 
become stabilized and are likely to improve.  Reexamination 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 C.F.R. § 
3.344(c).

A 100 percent evaluation may be assigned for bronchial asthma 
when FEV-1 is less than 40-percent predicted, or; FEV-1/FVC 
is less than 40 percent, or; more than one attack per week 
with episodes of respiratory failure, or; requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications. Where FEV-1 is 40-55 percent 
predicted, or; FEV-1/FVC of 40-55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids, a 
60 percent evaluation may be assigned.  Diagnostic Code 6602.

In a March 1998 rating action, the RO, based on the findings 
from a February 1998 VA respiratory examination, assigned a 
100 percent evaluation for asthma, effective December 18, 
1997.  The veteran disagreed with the effective date assigned 
and, by decision in April 2000, the Board found that the 
proper effective date for a 100 percent evaluation for asthma 
was February 20, 1997.

As noted above, a 100 percent evaluation may be reduced on 
the showing of material improvement in the condition.  38 
C.F.R. § 3.343.  Moreover, for certain conditions, including 
asthma, when, as in this case, a rating has been in effect 
for five or more years, a reduction must comply with the 
provisions of 38 C.F.R. § 3.344.  It must be emphasized that 
in determining the appropriateness of a reduction of an 
assigned rating, the focus must be on the evidence of record 
at the time of the rating action.

Reports of pulmonary function studies performed on September 
2000 and January 2002 VA examinations document that the 
veteran's condition had clearly improved when compared with 
the results from the February 1998 VA respiratory 
examination.  

On pulmonary function study in February 1998, the veteran's 
pre-bronchodilator FEV-1 was only 55 percent of predicted, 
and his pre-bronchodilator FEV-1/FVC was 74.  Post-
bronchodilator pulmonary function findings were not reported.  
It is important to note that at the time of the February 1998 
VA examination, there were guidelines indicating that only 
the post- bronchodilation results are to be considered for VA 
purposes.  The explanatory comments in the Federal Register 
make clear, post-bronchodilation pulmonary function test 
results are to be used in evaluating the severity of the lung 
disease under the Schedule. 61 Fed. Reg. 46,720, 46, 723 
(Sept. 5, 1996), effective October 7, 1996, (in response to a 
comment recommending that VA specify that pulmonary function 
be tested before bronchodilation in order to reflect ordinary 
conditions of life, VA disagreed, finding "The American Lung 
Association/American Thoracic Society Component Committee on 
Disability Criteria recommends testing for pulmonary function 
after optimum therapy.  The results of such tests reflect the 
best possible functioning of an individual and are the 
figures used as the standard basis of comparison of pulmonary 
function.  Using this standard testing method assures 
consistent evaluations.").

Nevertheless, the Board notes that the veteran's post-
bronchodilator FEV-1 was 69 percent of predicted on pulmonary 
function study in September 2000, and 65 percent of predicted 
in January 2002.  His post-brondilator FEV-1/FVC was 81 on 
pulmonary function testing in September 2000, and 71 on 
pulmonary function testing in January 2002.  The Board 
further observes that the January 2002 VA examiner noted that 
the veteran's asthma was stable and had improved with the use 
of a bronchodilator.  The Board recognizes that a comparison 
of pre-bronchodilator findings with post-bronchodilator 
findings may not serve as a basis for finding material 
improvement in the disability at issue.  However, it is 
significant to note that neither, at the time of the award of 
a 100 percent rating, or thereafter, did the veteran 
demonstrate pulmonary function test findings which met the 
criteria for a 100 percent rating under Diagnostic Code 6602.

Significantly, the Board observes that based on the 
medications noted on the February 1998 VA examination report, 
it was determined that the veteran required the daily use of 
high dose corticosteroids in treating his asthma.  However, 
no such medications (as noted by October 2007 reviewing VA 
physician) were shown to be needed from March 1998 through 
June 2002.  This represents sustained material improvement in 
the veteran's asthma.

Further, the examination results on which the reduction was 
based were as full and complete as the February 1998 
examination on which the 100 percent was initially assigned.  
As such, the Board finds that restoration of the 100 percent 
rating is not supported by the evidence of record.




ORDER

Restoration of a 100 percent evaluation for asthma is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


